Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 1 of 6




          Exhibit OO
             Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 2 of 6




Audiey Kao, MD, PhD, on mandating vaccines for health care
workers


Watch the AMA's COVID-19 Update, with insights from AMA leaders and experts about the pandemic.




Featured topic and speakers
In today’s COVID-19 Update, Audiey Kao, MD, PhD, AMA’s vice president of ethics, discusses the
ethical considerations in mandating vaccines for health care workers.

Learn more at the AMA COVID-19 resource center.

Speaker

          Audiey Kao, MD, PhD, vice president, ethics, AMA




Transcript
Unger: Hello, this is the American Medical Association's COVID-19 Update. Today we're talking with
Dr. Audiey Kao, the AMA's vice president of ethics in Chicago about the ethical consideration of
vaccine mandates for health care workers. I'm Todd Unger, AMA's chief experience officer in Chicago.

Dr. Kao, thanks for joining us. Not surprisingly, this whole idea of returning to the office is a big topic
of discussion, broad scale across all employers. Why don't we just start by talking about what are
some of the ethical considerations broadly, across all sectors, that employers need to think through in
regard to decisions like this?

Dr. Kao: So during normal times, Todd, employers have responsibilities to their employees,
customers and, depending on the company, to their investors. During this pandemic, however,
employers have to make decisions that not only have business and financial implications for their
stakeholders but also in the case of employees and customers have personal health consequences.
And some employers see mandating COVID vaccinations for employees as an appropriate




 URL: https://www.ama-assn.org/delivering-care/public-health/audiey-kao-md-phd-mandating-vaccines-health-care-
                                                     workers
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 3 of 6




occupational health strategy while allowing for medical and nonmedical exemptions.

AMA's position is that nonmedical exemptions, such as religious or philosophic objections to
vaccinations, endanger the health of the unvaccinated individual and those whom the individual
comes in contact with, so the AMA supports legislation eliminating nonmedical exemptions from
immunizations.

It's also worth noting that a recent survey by the Harvard School of Public Health found that 53% of
respondents were in favor of employers requiring all their employees be vaccinated against COVID-
19. Probably no surprise though, there is a partisan difference with 64% of Democrats favoring such a
requirement while 56% of Republicans are opposed. These findings would suggest that employers in
so-called red states face greater opposition to COVID vaccine mandates than in blue states.

Unger: And that's a tough challenge, especially what we're seeing right now in a lot of red states
where this experience of the unvaccinated population...

Dr. Kao: Right.

Unger: ... is very, very different than what we're seeing with vaccinated groups. So you're talking
more broadly across different sectors. Let's zero in a little bit on health care workers in particular.
Should they be held to a higher, different standard than other workers?

Dr. Kao: Yeah. So first "do no harm" is a core ethic for all those who care for the sick and injured. So
yes, I think that physicians and, frankly, all those working in the health care system, have a
fundamental obligation to patients by getting vaccinated for preventable diseases, such as COVID-19.
Both the AMA and the American Nurses Association have called on all health care professionals to
get their COVID-19 vaccinations to protect their patients and themselves.

And a recent AMA survey found that more than 96% of physicians reported having received the
COVID-19 vaccine. So it's good to see that the great majority of my colleagues are setting an
important example and practicing what we've been preaching.

Unger: That is very heartening to hear that news. So it is kind of surprising, given "do no harm" as the
underpinning. This field that we've seen cases in which hospital workers have sued administrators for
mandating vaccinations, including a really high-profile case in Houston. What are the implications of
this?

Dr. Kao: Yeah. So you're right, Todd. A Texas federal court recently sided with a Houston hospital
that required workers to get a COVID-19 vaccine and more than a hundred workers at Houston
Methodist Hospital, who had been put on leave without pay for refusing to accept a hospital supplied
vaccination, filed a lawsuit claiming their suspension and potential firing constituted wrongful
termination. A U.S. District Judge, however, rejected the case, arguing in a June 12 ruling that if the




 URL: https://www.ama-assn.org/delivering-care/public-health/audiey-kao-md-phd-mandating-vaccines-health-care-
                                                     workers
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 4 of 6




hospital's employees didn't want to receive a COVID-19 shot, they were free to work elsewhere.

Unger: It's also kind of surprising because aren't there precedents already for mandating vaccination
among the health care workforce?

Dr. Kao: You're right. And the annual flu shot, for example, has long been required by hospitals for its
employees, as are immunizations for measles, hepatitis B and other infectious diseases. And over the
decades, health care employees have filed dozens of legal cases against those requirements, but like
the Texas hospital case, courts have routinely dismissed them.

Unger: And a lot of those things that you just mentioned, they're highly transmissible and already
require vaccinations. And so something like COVID, it's surprising to see similar resistance. That goes
back to different states, different opinions. Some states are enacting laws now limiting mandatory
COVID-19 shots. How's that apply to that health care workforce?

Dr. Kao: Yeah. So at least six states have enacted new laws limiting mandatory COVID-19 shots.
Fortunately, many of these states have not prohibited employers from requiring workers to get a
vaccine but do carve out an exception for health care and public health workers. These new laws,
however, only further contribute to politicizing a public health emergency that should not be a red
versus blue or a left versus right issue.

Unger: Well said. The other kind of issue that I've heard, and I think I heard it connected to armed
forces first, was this idea that the vaccines in the U.S. were authorized by the FDA under an
Emergency Use Authorization, or EUA. Should health care systems be kind of waiting for full approval
before making vaccines mandatory?

Dr. Kao: Yeah. I mean, that's a good point. In June, the AMA adopted a position that recommends
COVID-19 vaccine mandates be implemented only after a vaccine has received full approval from the
FDA. So as you mentioned, COVID vaccines in the U.S. are currently administered under Emergency
Use Authorization, but we've seen very strong real-world efficacy and safety data and we've given
COVID vaccines to nearly 70% of the U.S. adult population and its safety and efficacy are holding up
well even against the variants that have emerged. So COVID vaccines from Pfizer-BioNTech and
Moderna are expected to receive full approval from the FDA in the coming weeks and months, and
having COVID 19 vaccines fully approved by the FDA should help to get some people who are
currently on the fence get vaccinated.

Unger: Well, we talked earlier about, and it was a large health system down in the Houston area, and
this issue, very complex for a large health system like that with many employees. When you think of
smaller, private practices, how do the rules change in your mind, ethically?

Dr. Kao: Yeah. So I think the ethical rationale I mentioned earlier in our conversation, the first "do no
harm," should really be no different whether you're a large hospital system or a small private practice,




 URL: https://www.ama-assn.org/delivering-care/public-health/audiey-kao-md-phd-mandating-vaccines-health-care-
                                                     workers
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 5 of 6




but from an access to care standpoint, I would argue that solo and smaller practices may have a
greater need to ensure that their staff are vaccinated because their ability to deliver care can be
severely compromised if just one or two individuals don't show up for work because of COVID.

Unger: Well, some health systems are stopping short of issuing mandates, and like states and other
entities are incentivizing employees to get vaccinated, are there ethical considerations in these
incentives?

Dr. Kao: Okay. So I think giving someone a nudge through a modest incentive seems reasonable. A
modest incentive could be a lunch voucher as a thank you for getting vaccinated, but I think the larger
the incentives, the greater the likelihood that one is making a financial decision rather than a health
decision. And we don't want to put people in a position to be making personal health decisions that
are unduly influenced by personal economic reasons.

Unger: And interesting, I think the jury is still out, but some of the early returns on these kind of large
state-based systems of large financial incentives still not definitive as to whether that's moving the
needle or not.

Just finally, last question, what kind of guidance would you offer individuals and groups that are
struggling with this decision about mandatory vaccination?

Dr. Kao: Yeah. So, can you imagine where we would be in this country if we did not have safe and
effective COVID-19 vaccines? Physicians and health systems need to continue to get the message
out that COVID vaccinations save lives. And COVID vaccinations have prevented nearly 280,000
deaths and more than 1.5 million hospitalizations in the U.S. according to a recent study from the
Yale School of Public Health.

And over the past couple of weeks, however, areas lagging in vaccinations are seeing an alarming
rise in COVID cases. And there is usually a time lag between rising COVID cases and increased
hospitalizations. Therefore, physicians and health care employers need to act with urgency to
address concerns and encourage vaccinations among those in the health care workforce who remain
unvaccinated.

And finally, many hospitals and health systems seem hesitant to mandate vaccinations until COVID-
19 vaccines are fully approved by the FDA. So I would end by simply saying that if and when
hospitals and health systems decide to mandate COVID vaccinations, they will be standing on solid,
ethical and legal grounds to do so.




 URL: https://www.ama-assn.org/delivering-care/public-health/audiey-kao-md-phd-mandating-vaccines-health-care-
                                                     workers
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-41 Filed 09/22/21 Page 6 of 6




Unger: Dr. Kao, thank you so much for being here. It's always fascinating to hear your perspective on
ethical considerations on a variety of different topics and this one included. That's it for today'sCOVID-
19 Update, we'll be back with another segment shortly. In the meantime for resources onCOVID-19,
visit ama-assn.org/COVID-19. Thanks for joining us, please take care.


Disclaimer: The viewpoints expressed in this video are those of the participants and/or do not
necessarily reflect the views and policies of the AMA.




 URL: https://www.ama-assn.org/delivering-care/public-health/audiey-kao-md-phd-mandating-vaccines-health-care-
                                                     workers
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
